—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 16, 1998 (People v Card, 248 AD2d 547), affirming a judgment of the County Court, Nassau County, rendered June 19, 1996.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). O’Brien, J. P., Santucci, Thompson and Sullivan, JJ., concur.